       Case 4:20-cv-01638 Document 1 Filed on 05/11/20 in TXSD Page 1 of 5



                        THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 THE CHURCH TRIUMPHANT                            §
 OF PASADENA, INC./THE                            §
 PENTECOSTALS OF                                  §
 PASADENA/THE UNITED                              §
 PENTECOSTAL CHURCH OF                            §
 PASADENA, INC.,                                  §       CIVIL ACTION NO. 4:20-cv-01638
                                                  §
        Plaintiff,                                §
                                                  §
 vs.                                              §
                                                  §
 ARCH SPECIALTY                                   §
 INSURANCE COMPANY,                               §
                                                  §
        Defendant.                                §

                      DEFENDANT ARCH SPECIALTY INSURANCE
                         COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1441, Defendant Arch Specialty Insurance Company (“Arch”),

hereby removes the action styled and numbered The Church Triumphant of Pasadena Church,

Inc./The Pentecostals of Pasadena/The United Pentecostal Church of Pasadena, Inc. v. Arch

Specialty Ins. Co., Cause No. 2020-22898, pending in the 80th District Court of Harris County,

Texas to the United States District Court for the Southern District of Texas, Houston Division. For

the reasons set forth below, removal of the state court action is proper under 28 U.S.C. §§ 1332,

1441, and 1446.

                            I.     THE STATE COURT ACTION
       1.      On April 13, 2020, Plaintiff The Church Triumphant of Pasadena Church, Inc./The

Pentecostals of Pasadena/The United Pentecostal Church of Pasadena, Inc. (“Plaintiff”) filed its

Original Petition in the 80th District Court of Harris County, Texas—Cause No. 2020-22898




DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                              PAGE 1
       Case 4:20-cv-01638 Document 1 Filed on 05/11/20 in TXSD Page 2 of 5



against Arch. Plaintiff requested a jury trial.1

                      II.      DEFENDANT ARCH’S REMOVAL IS TIMELY
        2.        Arch was served with the Original Petition and citation on April 17, 2020 by

delivery through its registered agent for service of process, Corporation Service Company.

Accordingly, Arch files this Notice of Removal within the 30-day time period required by 28

U.S.C. § 1446(b).

                                         III.     VENUE IS PROPER
        3.        Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, under 28 U.S.C. §§ 124(d)(3) and 1441(a) because this district and

division embrace the place in which the removed action has been pending.

                                      IV.       BASIS FOR REMOVAL
        4.        Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in a state court and the federal courts have original jurisdiction over the subject matter

pursuant to 28 U.S.C. § 1332. Specifically, removal is proper because there is now, and was at the

time this action was filed, complete diversity of citizenship between Plaintiff and Arch, and the

amount in controversy exceeds $75,000 excluding interest and costs.

        5.        Plaintiff was at the time this lawsuit was filed, and at the date of this Notice remains,

organized under the laws of the State of Texas with its principal place of business in Pasadena,

Texas. Thus, Plaintiff is a citizen of the State of Texas.

        6.        Arch was at the time this lawsuit was filed, and at the date of this Notice remains,

a foreign corporation organized under the laws of Missouri, with its principal place of business in

New Jersey. Thus, Arch is a citizen of Missouri and New Jersey for purposes of diversity

jurisdiction.



1
    See Plaintiff’s Original Petition, attached as Exhibit C.

DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                      PAGE 2
       Case 4:20-cv-01638 Document 1 Filed on 05/11/20 in TXSD Page 3 of 5



        7.       Accordingly, there is now, and was at the time this action was filed, complete

diversity of citizenship between Plaintiff and Arch.

                                 V.       AMOUNT IN CONTROVERSY
        8.       If it is facially apparent that Plaintiff’s claims exceed the jurisdictional amount,

Arch’s burden is satisfied.2

        9.       When removal is premised upon diversity jurisdiction and the parties’ dispute

whether the amount in controversy exceeds $75,000, see 28 U.S.C. § 1332(a), courts must

determine the amount in controversy in light of” the claims in the state court petition as they existed

at the time of removal.”3

        10.      The district court must first examine the petition to determine whether it is “facially

apparent” that the claims exceed the minimum jurisdictional requirement. If it is not thus apparent,

the court may rely on “summary judgment-type” evidence to ascertain the amount in controversy.4

Courts have considered pre-suit demand letters as such evidence in determining whether

defendants have met the preponderance burden.5

        11.      Plaintiff seeks monetary relief of over $1,000,000.6

        12.      Thus, Plaintiff’s claims exceed the minimum jurisdictional requirement of

$75,000.00. Because there is complete diversity among the parties and the amount in controversy

requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a). Removal is

therefore proper.



2
    Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
3
    Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
4
    St. Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
5
    See Hartford Ins. Grp. v. Lou–Con Inc., 293 F.3d 908, 910–12 (5th Cir. 2002) (per curiam); Greenberg, 134 F.3d
    at 1254-55; Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994); Molina v. Wal–Mart Stores Tex., L.P., 535
    F.Supp.2d 805, 808 (W.D. Tex. 2008).
6
    See Plaintiff’s Original Petition, attached as Exhibit C.

DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                            PAGE 3
      Case 4:20-cv-01638 Document 1 Filed on 05/11/20 in TXSD Page 4 of 5



                       VI.     COMPLIANCE WITH 28 U.S.C. § 1446
       13.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

promptly filed with the clerk of 80th District Court of Harris County, Texas.

       14.     All pleadings, orders, and other filings in the state court action are attached to this

Notice as required by 28 U.S.C. § 1446(a).

       15.     In compliance with Local Rule 81, the following documents are attached:

               A.      Index of Matters Being Filed with Notice of Removal—identified as Exhibit

                       A;

               B.      All executed process in the case—identified as Exhibit B;

               C.      Plaintiff’s Original Petition—identified as Exhibit C;

               D.      a copy of the docket sheet in the state court action—identified as Exhibit D;

               E.      A list of all counsel of record, including addresses, telephone numbers and

                       parties represented—identified as Exhibit E.

                                    VII.     JURY DEMAND
       Plaintiff demanded a jury trial in its Original Petition.

                                     VIII. CONCLUSION
       WHEREFORE, Defendant Arch Specialty Insurance Company requests that this action be

removed from the 80th Judicial District Court of Harris County, Texas, to the United States District

Court for the Southern District of Texas, Houston Division, and that this Court enter such further

orders as may be necessary and appropriate.


                                              Respectfully submitted,

                                              By: /s/ Kristin C. Cummings
                                                  Kristin C. Cummings
                                                  Texas Bar No. 24049828
                                                  Federal ID No. 719639
                                                  kcummings@zelle.com


DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                 PAGE 4
       Case 4:20-cv-01638 Document 1 Filed on 05/11/20 in TXSD Page 5 of 5



                                              ZELLE LLP
                                              901 Main Street, Suite 4000
                                              Dallas, TX 75202-3975
                                              Telephone:    (214) 742-3000
                                              Facsimile:    (214) 760-8994

                                              ATTORNEY-IN-CHARGE FOR
                                              DEFENDANT ARCH SPECIALTY
                                              INSURANCE COMPANY

OF COUNSEL:

Han N. “Hanna” Kim
Texas Bar No. 24100926
Federal ID No. 3321437
hkim@zelle.com
ZELLE LLP
901 Main Street, Suite 4000
Dallas, TX 75202-3975
Telephone:    (214) 742-3000
Facsimile:    (214) 760-8994

                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served this 11th day
of May, 2020, in accordance with the Federal Rules of Civil Procedure, by electronic filing as
follows:

        Matthew R. Pearson
        Texas Bar No. 00788173
        mpearson@pearsonlegalpc.com
        Mary A. Notsetine
        Texas Bar No. 24075515
        mnotestine@pearsonlegalpc.com
        Pearson Legal PC
        425 Soledad, Suite 600
        San Antonio, Texas 78205
        Telephone:    (210) 732-7766
        Facsimile:    (210) 229-9277

        ATTORNEYS FOR PLAINTIFF

                                                /s/ Kristin C. Cummings
                                                    Kristin C. Cummings




DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                PAGE 5
4819-0576-2235v1
